DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10 are currently under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
In paragraphs 0038-0039, “second base” and “second through hole” are both numbered “323.” “Second base” should be numbered “322.”
In paragraph 0045, “atomizer 9” should be numbered “atomizer 50.”
In paragraph 0050, “supporter” and “retainer” are both numbered “52”. “Retainer” should be numbered “56.”
In paragraph 0058, “525” is used to number “casing wall,” but in paragraph 0061, the same number “525” is used for “air conductive hole”
In paragraph 0064, “713” is used to number “cavity,” but in paragraph 0069, the same number “713” is used for “second step hole.”
In paragraph 0072, “315” is used to number “clamping block” but the same number “315” was used in paragraphs 0036-0042 to number “bump.”
In paragraph 0038, “securing the first base 321 with the first base 31” should read “securing the first base 321 with the first shell 31.”
Throughout the specification, “31” is used to number both “first shell” and “first case”
There are many instances of missing spaces between words throughout the specification (i.e., “55so” (paragraph 0057), “561and” (paragraph 0069) and”50.When” (paragraph 0053).
In paragraph 0010, “shel” should be “shell.”
In paragraphs 0042, 0047, 0054 and 0056, “Understandable” should be “Understandably.”
In paragraph 0060, “in other embodiment”  should be “in other embodiments.”
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "connection way" (paragraph 0053), " Understandable, by replying on the connector 53 of the atomizer 50 secured with the shaft 11 of the mouthpiece 1 in the path 330 that is formed inside the cartridge 30, when the mouthpiece 10 is secured with the atomizer 50, the cartridge 30 is secured with the atomizer 50." (paragraph 0054), "Upstream of the connector 53 is dented with a first concave part 533" (paragraph 0057) and "a certain space is formed" (paragraph 0061).
Claim Objections
Claims 2 and 7 objected to because of the following informalities: 
In claim 2, "mouth piece" should read "mouthpiece  
In claim 7, “an downstream side” should read “a downstream side.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (WO 2017/166263 A1, cited on IDS). Citations below are found in the machine translation of WO 2017/166263 A1.
Regarding claim 1, Chen teaches a detachable aerosol-generating article comprising: a cartridge (par. 0035, Fig 2, cartridge 11) with a reservoir (par. 0033, Fig. 2, liquid storage chamber A) and a path formed therein; the path formed inside the reservoir and an atomizer (par. 0033, Fig. 2, atomizing assembly 12) disposed inside the path (Fig 2. depicts a path passing through both the reservoir and atomizer) and detachably connected with the cartridge (par. 0005, “atomizing assembly detachably connected to the cartridge tube”); wherein the cartridge further comprises a first tube (par. 0033, Fig. 3, blocking sheet 13) and a second tube (par. 0035, Fig. 2, inner tube 111); the second tube is sleeved on the first tube (the par. 0015, the blocking sheet is attached to the inner wall surface of the inner tube); the first tube and the second tube are relatively rotatable to each other (par. 0037, “the blocker is in an annular tubular shape, is rotatably arranged”); and wherein the path is formed inside the first tube (Fig. 2 depicts a path passing through the blocking sheet); the first tube is bored with a first liquid conductive hole (par. 0033, Fig. 2, liquid outlet 1111); the second tube is bored with a second liquid conductive hole (par. 0037, Fig. 5, opening 1311); when the cartridge and the atomizer are assembled, the first liquid conductive hole is aligned with the second liquid conductive hole, thus allowing tobacco liquid in the reservoir to flow to the atomizer; when the cartridge and the atomizer are detached, the first liquid conductive hole and the second liquid conductive hole are misaligned with each other, thus preventing the tobacco liquid in the reservoir from leaking out. (par. 0037, “after the atomizing assembly 12 is installed, the notch 1311 is aligned with the liquid outlet 1111 to communicate with the liquid storage cavity A and the atomizing assembly”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Li et al. (US 2016/0219934 A1).
Regarding claim 2, Chen discloses the aerosol-generating article of claim 1 as described above. Chen also discloses wherein the detachable aerosol-generating article further comprises a mouthpiece (par. 0035, Fig. 2, mouthpiece assembly 116) at a mouth end of the detachable aerosol-generating article and a distal end of the detachable aerosol- generating article upstream from the mouth end (Fig. 2 depicts the device as having a mouthpiece assembly at a mouth end and a distal end upstream from the mouth end), but does not disclose upstream of the mouth piece has a shaft with protrusions; the atomizer has a connector; the connector is detachably connected with the shaft in the path such that when the mouthpiece is detached from the atomizer, the cartridge is detached from the atomizer. 
Li teaches a mouthpiece at a mouth end of the detachable aerosol-generating article (par. 0019, “The liquid supply 100 includes a housing 101, and a mouthpiece 102 at an end of the housing 101”) and a distal end of the detachable aerosol- generating article upstream from the mouth end; upstream of the mouth piece has a shaft with protrusions (par. 0025, Fig. 8, protrusions 204); the atomizer has a connector (par. 0020, Fig. 9, connector 202); the connector is detachably connected with the shaft in the path such that when the mouthpiece is detached from the atomizer, the cartridge is detached from the atomizer (As described in par. 0019, “The mouthpiece 102 and the housing 101 are integrally formed” so that if the mouthpiece is detached from the atomizer, the cartridge (housing 101) must also be detached from the atomizer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the screw-thread connection mechanism of Chen for the connector and protrusion connection mechanism taught by Li, as it is a known connection mechanism in the art that would produce the predictable result of connecting the atomizer. A person of ordinary skill in the art would also have found it obvious to couple the mouthpiece and cartridge together to allow for quick and simply disassembly of the device.
Regarding claim 3, modified Chen discloses all of the limitations of claims 1 and 2 as described above but does not disclose wherein the shaft comprises a first protrusion, downstream of the connector has a clamping portion, the first protrusion is clamped by the clamping portion. Li teaches wherein the shaft comprises a first protrusion (par. 0022, Fig. 8, protruding part 205), downstream of the connector has a clamping portion (par. 0022, Fig. 3, step portions 107), the first protrusion is clamped by the clamping portion (par. 0022, “The step portions 107 are configured for engaging with the protruding parts 205 to form a snap-fit connection”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen by substituting the screw-thread connection mechanism for the clamping connection mechanism taught by Li, as it is a known connection mechanism in the art that would produce the predictable result of connecting the atomizer. 
Regarding claim 4, modified Chen discloses all of the limitations of claims 1 and 2 as described above but does not disclose wherein the shaft comprises a second protrusion, downstream of the first tube has a groove, the second protrusion is received in the groove such that the first tube rotates with the mouthpiece. Li teaches wherein the shaft comprises a second protrusion (par. 0026, Fig. 3, protruding positioning parts 117), downstream of the first tube has a groove (par. 0026, “The connecting ring 104 defines a first positioning groove 121 and a second positioning groove”), the second protrusion is received in the groove such that the first tube rotates with the mouthpiece (par. 0026, “During rotation, the positioning parts 117 are shifted between the first and the second positioning grooves”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen by substituting the screw-thread connection mechanism for the groove-protrusion connection mechanism taught by Li, as it is a known connection mechanism in the art that would produce the predictable result of connecting the atomizer. 
Regarding claim 5, modified Chen discloses all of the limitations as set forth above and further teaches wherein the cartridge comprises a first shell (par. 0035, Fig. 2, outer tube 112) and a base (par. 0035, Fig. 2, fixing base 114); the base is disposed upstream of the first shell; the first tube is carried on the first shell and extends to the base; the first tube, the first shell and the base encompass a reservoir (Fig. 2 depicts the fixing base 114 at the upstream end of outer tube 112, blocking sheet 13 extending to the base, Fig. 2 also depicts outer tube 112, blocking sheet 13 and fixing base 114 encompassing liquid storage chamber A). 
Regarding claim 6 modified Chen discloses all of the limitations as set forth above and further teaches wherein the atomizer comprises an atomizing assembly disposed inside the path; the atomizing assembly comprises a heater (par. 0048, Fig. 7, heating element 127) and a liquid conductive element (par. 0048, Fig. 7, liquid absorbing assembly 126), the liquid conductive element is sleeved on the heater (par. 0050, heating element 127 is a heating wire and surrounds the inner hole of the ceramic core”); an air flow path is formed inside the heater (Fig. 7 depicts a path through the heater).
Regarding claim 7, modified Chen discloses all of the limitations as set forth above and further teaches wherein the base comprises a first base and a second base; the second base is upstream of the first base; an downstream side of the second base is bored with an aeration slot for forming an air inlet path when the first base is engaged with the second base; the air inlet path is in communication with the air flow path (par. 0053, “an air inlet channel corresponding to the lower ventilation opening 1241 is formed between the lower ventilation opening 1241 and the central pipe 113”). Fig. 2 further depicts the air flow path, passing through the device to connect the air inlet at the lower ventilation opening to the air outlet at the mouthpiece.
Regarding claim 8, modified Chen discloses all of the limitations as set forth above and further teaches wherein the atomizer further comprises a supporter, the supporter having a receivable part (par. 0048, Fig. 7, threaded sleeve 122); the receivable part and the connector are abutting each other and both are sleeved on the liquid conductive element; the receivable part is bored with a third liquid conductive hole; the third liquid conductive hole is aligned with the second liquid conductive hole (par. 0050, “The liquid absorbing assembly 126 and the heating member 127 are disposed in the fixing sleeve 123, a through hole is formed in the side wall of the threaded sleeve 122 and the fixing sleeve 123, and the liquid flowing from the liquid storage cavity A flows into the fixing sleeve 123“).
Regarding claim 9, modified Chen discloses all of the limitations as set forth above and further teaches wherein the supporter comprises a connecting part (par. 0048, Fig. 7, insulating sleeve 125); the atomizer comprises a third tube (par. 0048, Fig. 5, atomizing base 121) and a basal plug (par. 0048, Fig. 5, ejector pin 124); the basal plug is secured with the connecting part (par. 0051, “the ejector pin 124 needs to be slowly screwed into the insulating sleeve 125”); the third tube is sleeved on the connector, the supporter and the basal plug such that the connector, the supporter3001453P-US and the basal plug are secured (Fig. 2 depicts the atomizing base 121 sleeved on, and securing, the insulating sleeve and ejector pin).
Regarding claim 10, modified Chen discloses all of the limitations as set forth above and further teaches wherein the detachable aerosol-generating article further comprises a power supply device; the power supply device comprises a power supply set; the power supply set is disposed inside the power supply device (par. 0032, “the power supply device supplies power to the atomizing device”); the heater further comprises an electrode mast, the electrode mast successively passes through the connecting part and the basal plug to electrically connect the power supply set for supplying power to the heater to atomize the tobacco liquid (par. 0052, the fixing sleeve 123 and ejector pin 124 are respectively conducted with two poles of the power supply device”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M SHANNON whose telephone number is (571)272-3038. The examiner can normally be reached M-Th: 8:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 5712701292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.S./Examiner, Art Unit 4162                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635